UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22123 Nuveen Municipal High Income Opportunity Fund 2 (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:10/31 Date of reporting period:1/31/11 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Municipal High Income Opportunity Fund 2 (NMD) January 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Alabama – 1.8% (1.5% of Total Investments) $ 2,290 Birmingham Special Care Facilities Financing Authority, Alabama, Revenue Bonds, Baptist Health 11/15 at 100.00 Baa2 $ 2,235,063 System Inc., Series 2005A, 5.250%, 11/15/20 Phenix City Industrial Development Board, Alabama, Environmental Improvement Revenue Bonds, 5/12 at 100.00 BBB MeadWestvaco Corporation, Series 2002A, 6.350%, 5/15/35 (Alternative Minimum Tax) Total Alabama Arizona – 5.0% (4.3% of Total Investments) Estrella Mountain Ranch Community Facilities District, Goodyear, Arizona, General Obligation 7/17 at 100.00 N/R Bonds, Series 2007, 6.200%, 7/15/32 85 Pima County Industrial Development Authority, Arizona, Choice Education and Development No Opt. Call N/R Charter School Revenue Bonds, Series 2006, 6.000%, 6/01/16 Pima County Industrial Development Authority, Arizona, Education Revenue Bonds Legacy No Opt. Call N/R Traditional School Project, Series 2009, 8.500%, 7/01/39 Pima County Industrial Development Authority, Arizona, Education Revenue Bonds, Paradise 6/19 at 100.00 BBB– Education Center Project, Series 2010, 6.000%, 6/01/40 Quechan Indian Tribe of the Fort Yuma Reservation, Arizona, Government Project Bonds, 12/17 at 102.00 N/R Series 2008, 7.000%, 12/01/27 Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, Citigroup Energy Inc No Opt. Call A Prepay Contract Obligations, Series 2007, 5.000%, 12/01/37 (4) Yuma County Industrial Development Authority, Arizona, Exempt Revenue Bonds, Far West Water & 12/17 at 100.00 N/R Sewer Inc. Refunding, Series 2007A, 6.375%, 12/01/37 (Alternative Minimum Tax) Total Arizona California – 12.9% (11.1% of Total Investments) Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Tender No Opt. Call AA Option Bond Trust 2985, 17.276%, 4/01/16 (IF) California Educational Facilities Authority, Revenue Bonds, Dominican University, Series 2006, 12/16 at 100.00 Baa3 5.000%, 12/01/36 California Housing Finance Agency, California, Home Mortgage Revenue Bonds, Series 2008B, 8/17 at 100.00 A 5.000%, 2/01/28 (Alternative Minimum Tax) California Municipal Finance Authority, Mobile Home Park Revenue Bonds, Caritas Projects 8/20 at 100.00 N/R Series 2010B, 7.250%, 8/15/45 California Municipal Finance Authority, Revenue Bonds, Harbor Regional Center Project, 11/19 at 100.00 Baa1 Series 2009, 8.500%, 11/01/39 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, 3/20 at 100.00 A2 Series 2010A-1, 5.750%, 3/01/30 California State, General Obligation Bonds, Tender Option Bond Trust 3162, 19.415%, 3/01/18 – No Opt. Call AA+ AGM Insured (IF) California Statewide Communities Development Authority, Revenue Bonds, American Baptist Homes 10/19 at 100.00 BBB– of the West, Series 2010, 6.250%, 10/01/39 California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity 7/15 at 100.00 BBB Health System, Series 2005A, 5.250%, 7/01/35 California Statewide Community Development Authority, Revenue Bonds, St. Joseph Health System, 7/18 at 100.00 AA– Series 2007C, 5.750%, 7/01/47 – FGIC Insured (4) California Statewide Community Development Authority, Revenue Bonds, Sutter Health, Tender 5/18 at 100.00 AA– Option Bond Trust 3048, 18.186%, 11/15/48 (IF) Daly City Housing Development Finance Agency, California, Mobile Home Park Revenue Bonds, Franciscan Mobile Home Park Refunding, Series 2007A: 5.000%, 12/15/37 12/17 at 100.00 A– 6.500%, 12/15/47 12/17 at 100.00 N/R Elk Grove Community Facilities District 2005-1, California, Special Tax Bonds, Series 2007, 9/15 at 102.00 N/R 5.250%, 9/01/37 Fontana, California, Special Tax Bonds, Community Facilities District 31 Citrus Heights North 9/14 at 102.00 N/R Special Tax Bonds, Series 2006, 5.000%, 9/01/26 Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 5.750%, 6/01/47 6/17 at 100.00 Baa3 5.125%, 6/01/47 6/17 at 100.00 Baa3 Hercules Redevelopment Agency, California, Tax Allocation Bonds, Merged Project Area, 8/15 at 100.00 BB Series 2005, 5.000%, 8/01/25 – AMBAC Insured Lathrop Financing Authority, California, Revenue Bonds, Water Supply Project Series 2003, 6/13 at 100.00 N/R 6.000%, 6/01/35 Los Angeles Department of Airports, California, Revenue Bonds, Los Angeles International 5/20 at 100.00 AA Airport, Tender Option Bond Trust 10-27B, 17.742%, 5/15/40 (IF) Los Angeles Regional Airports Improvement Corporation, California, Sublease Revenue Bonds, Los 12/12 at 102.00 B– Angeles International Airport, American Airlines Inc. Terminal 4 Project, Series 2002C, 7.500%, 12/01/24 (Alternative Minimum Tax) Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2010, 11/20 at 100.00 Baa3 5.250%, 11/01/21 San Bernardino Community College District, California, General Obligation Bonds, Tender Option 8/16 at 100.00 AA+ Bond Trust 11780-1, 17.246%, 2/01/27 – AGM Insured (IF) Total California Colorado – 8.7% (7.5% of Total Investments) Arista Metropolitan District, Colorado, Special Revenue Bonds, Series 2008, 9.250%, 12/01/37 12/15 at 100.00 N/R Colorado Educational and Cultural Facilities Authority, Charter School Revenue Bonds, Windsor 5/17 at 100.00 BB+ Academy, Series 2007A, 5.700%, 5/01/37 Colorado Educational and Cultural Facilities Authority, Revenue Bonds, Pikes Peak School of 6/18 at 102.00 N/R Expeditionary Learning Charter School, Series 2008, 6.625%, 6/01/38 Colorado Health Facilities Authority, Colorado, Revenue Bonds, Catholic Health Initiatives, 9/16 at 100.00 AA Series 2006A, 5.000%, 9/01/41 (4) Colorado Health Facilities Authority, Health Facilities Revenue Bonds, Sisters of Charity of No Opt. Call AA Leavenworth Health Services Corporation, Tender Option Bond Trust 3702, 18.709%, 1/01/18 (IF) (4) Colorado Health Facilities Authority, Revenue Bonds, Evangelical Lutheran Good Samaritan 6/16 at 100.00 A– Society, Series 2006, 5.250%, 6/01/36 Colorado Housing and Finance Authority, Revenue Bonds, Confluence Energy LLC Project, Series 4/17 at 100.00 N/R 2007, 6.750%, 4/01/27 (Alternative Minimum Tax) (5) Confluence Metropolitan District, Colorado, General Obligation Limited Tax Bonds, Series 2007, 12/17 at 100.00 N/R 5.400%, 12/01/27 Fitzsimons Village Metropolitan District 1, Aurora, Arapahoe County, Colorado, Tax Increment 3/20 at 100.00 N/R Public Improvement Fee Supported Revenue Bonds, Series 2010A, 7.500%, 3/01/40 5 Maher Ranch Metropolitan District 4, Colorado, General Obligation Limited Tax Bonds, 12/17 at 100.00 N/R Series 2007, 5.250%, 12/01/36 – RAAI Insured Pinery West Metropolitan District 2, Colorado, General Obligation Limited Tax Bonds, 12/17 at 100.00 N/R Series 2007, 5.000%, 12/01/27 – RAAI Insured Plaza Metropolitan District 1, Lakewood, Colorado, Tax Increment Revenue Bonds, Series 2003, 6/14 at 101.00 N/R 8.000%, 12/01/25 Public Authority for Colorado Energy, Natural Gas Purchase Revenue Bonds, Colorado Springs No Opt. Call A Utilities, Series 2008, 6.500%, 11/15/38 Three Springs Metropolitan District 3, Durango, La Plata County, Colorado, Property Tax 12/20 at 100.00 N/R Supported Revenue Bonds, Series 2010, 7.750%, 12/01/39 Total Colorado Connecticut – 0.6% (0.5% of Total Investments) Harbor Point Infrastructure Improvement District, Connecticut, Special Obligation Revenue 4/20 at 100.00 N/R Bonds, Harbor Point Project, Series 2010A, 7.875%, 4/01/39 Florida – 11.8% (10.1% of Total Investments) Amelia Walk Community Development District, Florida, Special Assessment Bonds, Series 2006A, 5/16 at 100.00 N/R 5.500%, 5/01/37 Ave Maria Stewardship Community Development District, Florida, Capital Improvement Revenue 5/16 at 100.00 N/R Bonds, Series 2006A, 5.125%, 5/01/38 Beeline Community Development District, Palm Beach County, Florida, Special Assessment Bonds, 5/18 at 100.00 N/R Series 2008A, 7.000%, 5/01/37 Colonial Country Club Community Development District, Florida, Capital Improvement Revenue 5/13 at 101.00 A+ Bonds, Series 2003, 6.400%, 5/01/33 Escambia County, Florida, Environmental Improvement Revenue Bonds, International Paper Company 8/11 at 100.00 BBB Projects, Series 2006B, 5.000%, 8/01/26 (Alternative Minimum Tax) Martin County Industrial Development Authority, Florida, Industrial Development Revenue Bonds, 6/11 at 100.00 BB+ Indiantown Cogeneration LP, Series 1994A, 7.875%, 12/15/25 (Alternative Minimum Tax) Old Palm Community Development District, Florida, Special Assessment Bonds, Palm Beach 5/15 at 101.00 N/R Gardens, Series 2004A, 5.900%, 5/01/35 Orange County Housoing Finance Authority, Florida, Multifamily Housing Bonds, Buena Vista 7/11 at 100.00 N/R Place II, Series 1999-I, 6.900%, 7/01/39 (Alternative Minimum Tax) Pine Island Community Development District, Florida, Special Assessment Bonds, Bella Collina, 5/12 at 101.00 N/R Series 2004, 5.750%, 5/01/35 Poinciana West Community Development District, Florida, Special Assessment Bonds, Series 2007, 5/17 at 100.00 N/R 6.000%, 5/01/37 South Miami Health Facilities Authority, Florida, Revenue Bonds, Baptist Health Systems of 8/17 at 100.00 AA South Florida, Trust 1030, 15.054%, 2/01/31 (IF) South Village Community Development District, Clay County, Florida, Capital Improvement 5/13 at 100.00 N/R Revenue Bonds, Series 2005A, 5.700%, 5/01/35 Stoneybrook Venice Community Development District, Florida, Capital Improvement Revenue Bonds, 5/18 at 100.00 N/R Series 2007, 6.750%, 5/01/38 Tolomato Community Development District, Florida, Special Assessment Bonds, Series 2006, 5/14 at 101.00 N/R 5.400%, 5/01/37 Tolomato Community Development District, Florida, Special Assessment Bonds, Series 2007, No Opt. Call N/R 5.250%, 5/01/39 Westchester Community Development District 1, Florida, Special Assessment Bonds, Series 2003: 6.000%, 5/01/23 5/13 at 101.00 N/R 6.125%, 5/01/35 5/13 at 101.00 N/R Total Florida Georgia – 2.5% (2.1% of Total Investments) Atlanta, Georgia, Tax Allocation Bonds, Beltline Project Series 2008A. Remarketed, 1/19 at 100.00 N/R 7.500%, 1/01/31 Clayton County Development Authority, Georgia, Special Facilities Revenue Bonds, Delta Air 6/20 at 100.00 CCC+ Lines, Inc. Project, Series 2009A, 8.750%, 6/01/29 Clayton County Development Authority, Georgia, Special Facilities Revenue Bonds, Delta Air 6/15 at 100.00 CCC+ Lines, Inc. Project, Series 2009B, 9.000%, 6/01/35 (Alternative Minimum Tax) Effingham County Development Authority, Georgia, Solid Waste Disposal Revenue Bonds, 7/11 at 100.00 BBB– Ft. James Project, Series 1998, 5.625%, 7/01/18 (Alternative Minimum Tax) Total Georgia Illinois – 13.2% (11.3% of Total Investments) Cook County, Illinois, Recovery Zone Facility Revenue Bonds, Navistar International 10/20 at 100.00 BB– Corporation Project, Series 2010, 6.500%, 10/15/40 Hillside, Cook County, Illinois, Senior Lien Tax Increment Revenue Bonds, Mannheim 1/18 at 102.00 N/R Redevelopment Project, Series 2008, 7.000%, 1/01/28 Illinois Finance Authority Revenue Bonds, Christian Homes, Inc., Refunding Series 2010, 5/15 at 100.00 N/R 5.500%, 5/15/23 Illinois Finance Authority, Charter School Revenue Bonds, Chicago Charter School Foundation, No Opt. Call BBB+ Series 2007, 5.000%, 12/01/36 Illinois Finance Authority, Revenue Bonds, Admiral at Lake Project, Series 2010A, 5/20 at 100.00 N/R 7.750%, 5/15/30 Illinois Finance Authority, Revenue Bonds, Admiral at Lake Project, Temps 75 Series 2010D-1, 11/12 at 100.00 N/R 7.000%, 5/15/18 Illinois Finance Authority, Revenue Bonds, Provena Health, Series 2009A, 7.750%, 8/15/34 8/19 at 100.00 BBB+ Illinois Finance Authority, Revenue Bonds, Roosevelt University, Series 2007, 5.500%, 4/01/37 4/17 at 100.00 Baa2 Illinois Finance Authority, Revenue Bonds, Sherman Health Systems, Series 2007A, 8/17 at 100.00 BBB 5.500%, 8/01/37 Illinois Finance Authority, Revenue Bonds, Silver Cross Hospital and Medical Centers, 8/19 at 100.00 BBB Series 2009, 6.875%, 8/15/38 Illinois FInance Authority, Revenue Bonds, Southern Illinois Healthcare Enterprises, Inc., 3/20 at 100.00 AA+ Series 2005 Remarketed, 5.250%, 3/01/30 – AGM Insured Illinois Health Facilities Authority, Revenue Refunding Bonds, Elmhurst Memorial Healthcare, 1/13 at 100.00 Baa1 Series 2002, 5.500%, 1/01/22 Lombard Public Facilities Corporation, Illinois, First Tier Conference Center and Hotel 1/16 at 100.00 B– Revenue Bonds, Series 2005A-2, 5.500%, 1/01/36 – ACA Insured Lombard Public Facilities Corporation, Illinois, Second Tier Conference Center and Hotel Revenue Bonds, Series 2005B: 5.250%, 1/01/25 1/16 at 100.00 B– 5.250%, 1/01/36 1/16 at 100.00 B– Railsplitter Tobacco Settlement Authority, Illinois, Tobacco Settlement Revenue Bonds, No Opt. Call A– Series 2010, 6.000%, 6/01/28 Southwestern Illinois Development Authority, Illinois, Saint Clair County Comprehensive Mental Health Center, Series 2007: 6.200%, 6/01/17 No Opt. Call N/R 6.625%, 6/01/37 6/17 at 103.00 N/R Southwestern Illinois Development Authority, Local Government Program Revenue Bonds, Granite 3/14 at 100.00 N/R City Project, Series 2009B, 7.750%, 3/01/22 Springfield, Sangamon County, Illinois, Special Service Area, Legacy Pointe, Special 3/17 at 102.00 N/R Assessment Bonds, Series 2009, 7.875%, 3/01/32 Total Illinois Indiana – 3.7% (3.2% of Total Investments) Hospital Authority of Delaware County, Indiana, Hospital Revenue Bonds, Cardinal Health 8/16 at 100.00 Baa3 System, Series 2006, 5.125%, 8/01/29 Indiana Bond Bank, Special Program Gas Revenue Bonds, JP Morgan Ventures Energy Corporation No Opt. Call Aa3 Guaranteed, Series 2007A, 17.834%, 4/15/17 (IF) Indianapolis, Indiana, Multifamily Housing Revenue Bonds, GMF-Berkley Commons Apartments, 7/20 at 100.00 A+ Series 2010A, 6.000%, 7/01/40 Vigo County Hospital Authority, Indiana, Revenue Bonds, Union Hospital, Series 2007: 5.700%, 9/01/37 9/17 at 100.00 N/R 5.800%, 9/01/47 9/17 at 100.00 N/R Total Indiana Kentucky – 0.5% (0.4% of Total Investments) Kentucky Economic Development Finance Authority, Hospital Facilities Revenue Bonds, Owensboro Medical Health System, Series 2010A: 6.000%, 6/01/30 6/20 at 100.00 Baa2 6.500%, 3/01/45 No Opt. Call Baa2 Total Kentucky Louisiana – 3.8% (3.3% of Total Investments) Louisiana Local Government Environment Facilities and Community Development Authority, Revenue 11/20 at 100.00 BBB– Bonds, Westlake Chemical Corporation Projects, Series 2010A-1, 6.500%, 11/01/35 Louisiana Local Government Environmental Facilities & Community Development Authority, Revenue 11/17 at 100.00 BBB– Bonds, Westlake Chemical Corporation Project, Series 2007, 6.750%, 11/01/32 Louisiana Local Government Environmental Facilities and Community Development Authority, 12/17 at 100.00 N/R Revenue Bonds, Southgate Suites Hotel LLC Project, Series 2007A, 6.750%, 12/15/37 Tobacco Settlement Financing Corporation, Louisiana, Tobacco Settlement Asset-Backed Bonds, 5/11 at 101.00 A– Series 2001B, 5.875%, 5/15/39 Total Louisiana Maryland – 0.3% (0.3% of Total Investments) Maryland Economic Development Corporation, Revenue Bonds, Chesapeake Bay Hyatt Conference 12/16 at 100.00 N/R Center, Series 2006A, 5.000%, 12/01/31 Massachusetts – 0.0% (0.0% of Total Investments) 90 Boston Industrial Development Financing Authority, Massachusetts, Senior Revenue Bonds, 9/12 at 102.00 Caa3 Crosstown Center Project, Series 2002, 6.500%, 9/01/35 (Alternative Minimum Tax) Michigan – 1.2% (1.1% of Total Investments) Michigan Public Educational Facilities Authority, Charter School Revenue Bonds, American 12/17 at 100.00 N/R Montessori Academy, Series 2007, 6.500%, 12/01/37 Michigan Public Educational Facilities Authority, Limited Obligation Revenue Bonds, David 6/17 at 100.00 N/R Ellis Academy-West Charter School Project, Series 2007, 5.875%, 6/01/37 Total Michigan Minnesota – 1.4% (1.2% of Total Investments) St. Paul Housing and Redevelopment Authority, Minnesota, Revenue Bonds, Healtheast Inc., 11/15 at 100.00 BB+ Series 2005, 6.000%, 11/15/35 Mississippi – 1.1% (0.9% of Total Investments) Mississippi Business Finance Corporation, Gulf Opportunity Zone Revenue Bonds, Roberts Hotel 2/21 at 102.00 NA of Jackson, LLC Project, Series 2010, 8.500%, 2/01/30 (7) Mississippi Business Finance Corporation, Pollution Control Revenue Refunding Bonds, System 4/11 at 100.00 BBB Energy Resources Inc. Project, Series 1998, 5.875%, 4/01/22 Total Mississippi Missouri – 3.4% (2.9% of Total Investments) Hanley Road Corridor Transportation Development District, Brentwood and Maplewood, Missouri, 10/19 at 100.00 A– Transportation Sales Revenue Bonds, Refunding Series 2009A, 5.875%, 10/01/36 Missouri Development Finance Board. Infrastructure Facilities Revenue Bonds, City of 4/14 at 100.00 A Independence, Missouri - Events Center Project, Series 2009F, 6.250%, 4/01/38 Saint Louis Industrial Development Authority, Missouri, Confluence Academy Project, 6/15 at 103.00 N/R Series 2007A, 5.350%, 6/15/32 Saint Louis Land Clearance for Redevelopment Authority, Tax-Exempt Recovery Zone Facilities 9/20 at 100.00 N/R Improvement, Missouri, Special Revenue Bonds, Kiel Opera House Project, Series 2010B, 7.000%, 9/01/35 Saint Louis, Missouri, Orpheum Theater Community Improvement District, Saint Louis, Missouri, No Opt. Call N/R Property and Sales Tax Revenue Bonds, Series 2009, 9.000%, 3/01/29 Saint Louis, Missouri, Tax Increment Financing Revenue Bonds, Fashion Square Redevelopment 3/11 at 100.00 N/R Project, Series 2008A, 6.300%, 8/22/26 Total Missouri Nevada – 1.9% (1.6% of Total Investments) Clark County, Nevada, General Obligation Bank Bonds, Southern Nevada Water Authority Loan, No Opt. Call AA+ Tender Option Bond Trust Series 2010-11836, 17.445%, 6/01/16 (IF) Director of Nevada State Department of Business and Industry, Revenue Bonds, Las Vegas 7/11 at 100.00 N/R Monorail Project, First Tier, Series 2000, 5.375%, 1/01/40 – AMBAC Insured (6) Sparks Tourism Improvement District 1, Legends at Sparks Marina, Nevada, Senior Sales Tax 6/18 at 100.00 B2 Revenue Bonds Series 2008A, 6.500%, 6/15/20 Total Nevada New Jersey – 3.4% (2.9% of Total Investments) New Jersey Economic Development Authority, Special Facilities Revenue Bonds, Continental Airlines Inc., Series 1999: 6.250%, 9/15/19 (Alternative Minimum Tax) 9/11 at 100.00 B 55 6.400%, 9/15/23 (Alternative Minimum Tax) 3/11 at 100.50 B 25 New Jersey Economic Development Authority, Special Facilities Revenue Bonds, Continental 5/11 at 101.00 B Airlines Inc., Series 2000, 7.000%, 11/15/30 (Alternative Minimum Tax) New Jersey Health Care Facilities Financing Authority, New Jersey, Revenue Bonds, Saint Peters 7/18 at 100.00 BBB– University Hospital, Series 2007, 5.750%, 7/01/37 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Joseph’s No Opt. Call BBB– Healthcare System Obligated Group Issue, Series 2008, 6.000%, 7/01/18 Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, 6/17 at 100.00 Baa3 Series 2007-1A, 4.750%, 6/01/34 Total New Jersey New Mexico – 0.7% (0.6% of Total Investments) Montecito Estates Public Improvement District, New Mexico, Special Levee Revenue Bonds, 10/17 at 100.00 N/R Series 2007, 7.000%, 10/01/37 New Mexico Hospital Equipment Loan Council, First Mortgage Revenue Bonds, La Vida LLena 7/20 at 100.00 N/R Project, Series 2010A, 5.875%, 7/01/30 Total New Mexico New York – 2.1% (1.8% of Total Investments) New York City Industrial Development Agency, New York, American Airlines-JFK International 8/16 at 101.00 B– Airport Special Facility Revenue Bonds, Series 2005, 7.625%, 8/01/25 (Mandatory put 8/01/16) (Alternative Minimum Tax) New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Bronx Parking Development Company, LLC Project, Series 2007: 5.750%, 10/01/37 10/17 at 100.00 N/R 5.875%, 10/01/46 10/17 at 102.00 N/R New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Special 7/16 at 101.00 N/R Needs Facilities Pooled Program, Series 2008A-1, 5.800%, 7/01/23 Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air 12/20 at 100.00 BBB– Terminal LLC Project, Eigth Series 2010, 6.000%, 12/01/42 Total New York North Carolina – 2.3% (1.9% of Total Investments) Albemarle Hospital Authority, North Carolina, Health Care Facilities Revenue Bonds, 10/17 at 100.00 N/R Series 2007, 5.250%, 10/01/38 Charlotte-Mecklenberg Hospital Authority, North Carolina, Carolinas HealthCare System Revenue 1/18 at 100.00 AA– Bonds, Series 2008, Trust 1149, 13.223%, 7/15/32 (IF) North Carolina Capital Facilities Financing Agency, Educational Facilities Revenue Bond, Meredith College, Series 2008A: 6.000%, 6/01/31 6/18 at 100.00 BBB 6.125%, 6/01/35 6/18 at 100.00 BBB Total North Carolina Ohio – 3.7% (3.2% of Total Investments) Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.750%, 6/01/34 6/17 at 100.00 Baa3 5.875%, 6/01/47 6/17 at 100.00 Baa3 Lorain County Port Authority, Ohio, Recovery Zone Facility Economic Development Revenue Bonds, 12/20 at 100.00 BB United State Steel Corporation Project, Series 2010, 6.750%, 12/01/40 Ohio State, Hospital Facility Revenue Refunding Bonds, Cleveland Clinic Health System No Opt. Call Aa2 Obligated Group, Tender Option Bond Trust 3551, 19.735%, 1/01/17 (IF) Western Reserve Port Authority, Ohio, Solid Waste Facility Revenue Bonds, Central Waste Inc., 7/17 at 102.00 N/R Series 2007A, 6.350%, 7/01/27 (Alternative Minimum Tax) (5), (6) Total Ohio Oklahoma – 0.3% (0.3% of Total Investments) 45 Tulsa Municipal Airport Trust, Oklahoma, Revenue Bonds, American Airlines Inc., Series 1995, 6/11 at 100.00 B– 6.250%, 6/01/20 Tulsa Municipal Airport Trust, Oklahoma, Revenue Refunding Bonds, American Airlines Inc., No Opt. Call Caa2 Series 2004A, 7.750%, 6/01/35 (Mandatory put 12/01/14) Total Oklahoma Oregon – 0.2% (0.1% of Total Investments) Oregon, Economic Development Revenue Bonds, Georgia Pacific Corp., Series 1995CLVII, 6.350%, 2/11 at 100.00 BBB– 8/01/25 (Alternative Minimum Tax) Oregon, Economic Development Revenue Refunding Bonds, Georgia Pacific Corp., Series 1997-183, 6/11 at 100.00 Ba3 5.700%, 12/01/25 Total Oregon Pennsylvania – 1.9% (1.6% of Total Investments) Allegheny Country Industrial Development Authority, Allegheny County, Pennsylvania, No Opt. Call BB Environmental Improvement Revenue Bonds, United States Steel Corporation Project, Refunding Series 2009, 6.750%, 11/01/24 Chester County Industrial Development Authority, Pennsylvania, Avon Grove Charter School 12/17 at 100.00 BB+ Revenue Bonds, Series 2007A, 6.375%, 12/15/37 Montgomery County Industrial Development Authority, Pennsylvania, FHA Insured Mortgage 8/20 at 100.00 AA Revenue Bonds, New Regional Medical Center Project, Tender Option Bond Trust 62B, 19.010%, 8/01/38 (IF) Pennsylvania Economic Development Finance Authority, Solid Waste Disposal Revenue Bonds 6/11 at 100.00 B (USG Corporation Project) Series 1999, 6.000%, 6/01/31 (Alternative Minimum Tax) Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Tender Option 4/19 at 100.00 AA+ Bond Trust 4657, 15.827%, 10/01/29 (IF) (4) Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Health System 5/20 at 100.00 AA Revenue Bonds, Jefferson Health System, Series 2010B, 5.000%, 5/15/40 Total Pennsylvania Puerto Rico – 0.0% (0.0% of Total Investments) 20 Puerto Rico Ports Authority, Special Facilities Revenue Bonds, American Airlines Inc., 6/11 at 100.00 CCC+ Series 1996A, 6.250%, 6/01/26 (Alternative Minimum Tax) Rhode Island – 0.2% (0.2% of Total Investments) Rhode Island Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds, 6/12 at 100.00 BBB Series 2002A, 6.250%, 6/01/42 South Carolina – 1.1% (1.0% of Total Investments) Lancaster County, South Carolina, Special Assessment Bonds, Edgewater II Improvement District, No Opt. Call N/R Series 2007B, 7.700%, 11/01/17 (6) Tennessee – 3.0% (2.6% of Total Investments) Maury County Industrial Development Board, Tennessee, Multi-Modal Interchangeable Rate 3/11 at 100.00 N/R Pollution Control Revenue Refunding Bonds, Saturn Corporation, Series 1994, 6.500%, 9/01/24 Sullivan County Health Educational and Housing Facilities Board, Tennessee, Revenue Bonds, 3/13 at 100.00 N/R Wellmont Health System, Refunding Series 2006A, 5.440%, 9/01/32 Sumner County Health, Educational, and Housing Facilities Board, Tennessee, Revenue Refunding Bonds, Sumner Regional Health System Inc., Series 2007: 5.500%, 11/01/37 (5), (6), (8) 11/17 at 100.00 N/R 5.500%, 11/01/46 (5), (6), (8) 11/17 at 100.00 N/R The Tennessee Energy Acquisition Corporation, Gas Revenue Bonds, Series 2006B, 5.625%, 9/01/26 No Opt. Call N/R Total Tennessee Texas – 9.8% (8.4% of Total Investments) Alliance Airport Authority, Texas, Special Facilities Revenue Bonds, American Airlines Inc., Series 2007: 5.750%, 12/01/29 (Alternative Minimum Tax) 6/11 at 100.00 CCC+ 5.250%, 12/01/29 (Alternative Minimum Tax) 12/12 at 100.00 CCC+ Brazos River Authority, Texas, Pollution Control Revenue Refunding Bonds, TXU Electric No Opt. Call CCC Company, Series 2001C, 5.750%, 5/01/36 (Mandatory put 11/01/11) (Alternative Minimum Tax) Clifton Higher Education Finance Corporation, Texas, Education Revenue Bonds, Tejano Center No Opt. Call BBB– for Community Concerns, Inc.-Raul Yzaguirre School for Success, Refunding Series 2009A, 8.750%, 2/15/28 10 Dallas-Ft. Worth International Airport Facility Improvement Corporation, Texas, Revenue Bonds, 5/11 at 100.50 CCC+ American Airlines Inc., Series 1999, 6.375%, 5/01/35 (Alternative Minimum Tax) Danbury Higher Education Authority Inc., Texas, Golden Rule Charter School Revenue Bonds, 2/18 at 100.00 BB+ Series 2008A, 6.500%, 8/15/38 Hidalgo Willacy Housing Finance Corporation, Texas, Multifamily Housing Revenue Bonds, 1/14 at 102.00 N/R Heritage Square Apartments Project, Series 2003A, 7.000%, 1/01/39 La Vernia Higher Education Financing Corporation, Texas, Education Revenue Bonds, Amigos Por 2/16 at 100.00 N/R Vida Friends For Life Public Charter School, Series 2008, 6.375%, 2/15/37 North Texas Tollway Authority, Second Tier System Revenue Refunding Bonds, Series 2008F, 1/18 at 100.00 A3 5.750%, 1/01/38 Sabine River Authority, Texas, Pollution Control Revenue Refunding Bonds, TXU Electric No Opt. Call CCC Company, Series 2001A, 5.500%, 5/01/22 (Mandatory put 11/01/11) Sabine River Authority, Texas, Pollution Control Revenue Refunding Bonds, TXU Energy Company 8/13 at 101.00 CCC– LLC Project, Series 2003B, 6.150%, 8/01/22 Tarrant County Cultural and Educational Facilities Finance Corporation, Texas, Revenue Bonds, 2/17 at 100.00 AA– Texas Health Resources Project, Trust 1031, 17.081%, 2/15/36 (IF) Texas Municipal Gas Acquisition and Supply Corporation I, Gas Supply Revenue Bonds, Senior No Opt. Call A Lien Series 2008D, 6.250%, 12/15/26 Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue Bonds, LBJ 6/20 at 100.00 Baa3 Infrastructure Group LLC IH-635 Managed Lanes Project, Series 2010, 7.000%, 6/30/34 Texas Public Finance Authority, Charter School Revenue Bonds, School of Excellence Charter 12/14 at 100.00 BB+ School, Series 2004A, 7.000%, 12/01/34 Texas Turnpike Authority, Central Texas Turnpike System Revenue Bonds, First Tier Series 8/12 at 100.00 BBB+ 2002A, 5.000%, 8/15/42 – AMBAC Insured Travis County Health Facilities Development Corporation, Texas, Revenue Bonds, Westminster No Opt. Call N/R Manor, Series 2010, 7.000%, 11/01/30 Total Texas Utah – 3.3% (2.8% of Total Investments) Utah State Charter School Finance Authority, Noah Webster Academy Revenue Bonds, Series 2008A: 6.250%, 6/15/28 6/17 at 100.00 N/R 6.500%, 6/15/38 6/17 at 100.00 N/R Utah State Charter School Finance Authority, Revenue Bonds, Summit Academy Project, 12/17 at 100.00 BBB– Series 2007A, 5.800%, 6/15/38 Total Utah Virgin Islands – 0.5% (0.5% of Total Investments) Virgin Islands Public Finance Authority, Revenue Bonds, Refinery Project - Hovensa LLC, 1/14 at 100.00 Baa3 Series 2003, 6.125%, 7/01/22 (Alternative Minimum Tax) Virginia – 1.5% (1.3% of Total Investments) 50 Goochland County Industrial Development Authority, Virginia, Industrial Development Revenue 6/11 at 100.00 Ba3 Refunding Bonds, Nekoosa Packaging Corporation Project, Series 1998, 5.650%, 12/01/25 (Alternative Minimum Tax) Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset Backed Bonds, 6/17 at 100.00 Baa3 Series 2007B1, 5.000%, 6/01/47 Virginia Small Business Financing Authority, Revenue Bonds Hampton Roads Proton Beam Therapy 7/14 at 102.00 N/R Institute at Hampton University, LLC Project, Series 2009, 9.000%, 7/01/39 Total Virginia Washington – 5.9% (5.1% of Total Investments) FYI Properties, Washington, Lease Revenue Bonds, Washington State Department of Information 6/19 at 100.00 AA Services Project, Tender Option Bond Trust 2009-14A&B, 19.104%, 6/01/34 (IF) Kalispel Indian Tribe, Washington, Priority Distribution Bonds, Series 2008, 6.750%, 1/01/38 No Opt. Call N/R Washington State Health Care Facilities Authority, Revenue Bonds, Northwest Hospital and No Opt. Call N/R Medical Center of Seattle, Series 2007, 5.700%, 12/01/32 15 Washington State Health Care Facilities Authority, Revenue Bonds, Virginia Mason Medical 8/17 at 100.00 BBB Center, Series 2007B, 5.750%, 8/15/37 – ACA Insured Total Washington West Virginia – 0.2% (0.2% of Total Investments) Ohio County Commission, West Virginia, Special District Excise Tax Revenue Bonds, Fort Henry 3/16 at 100.00 BBB Economic Development, Series 2006B, 5.625%, 3/01/36 Wisconsin – 1.6% (1.3% of Total Investments) 30 Green Bay Redevelopment Authority, Wisconsin, Industrial Development Revenue Bonds, No Opt. Call N/R Fort James Project, Series 1999, 5.600%, 5/01/19 (Alternative Minimum Tax) Lac Courte Oreilles Band of Lake Superior Chippewa Indians, Wisconsin, Revenue Bonds, 12/18 at 102.00 N/R Series 2006, 7.000%, 12/01/26 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Froedtert Community No Opt. Call AA– Health, Inc. Obligated Group, Tender Option Bond Trust 3592, 18.601%, 4/01/17 (IF) (4) Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Ministry Healthcare 2/12 at 101.00 A+ Inc., Tender Option Bond Trust 09-3114, 15.503%, 2/15/26 – NPFG Insured (IF) Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Wheaton Franciscan 8/16 at 100.00 BBB+ Healthcare System, Series 2006, Trust 2187, 14.241%, 8/15/34 (IF) Total Wisconsin Wyoming – 1.0% (0.9% of Total Investments) Sweetwater County, Wyoming, Solid Waste Disposal Revenue Bonds, FMC Corporation, 12/15 at 100.00 BBB+ Series 2005, 5.600%, 12/01/35 (Alternative Minimum Tax) $ 258,055 Total Investments (cost $238,391,177) – 116.5% Borrowings – (19.4)% (9) Other Assets Less Liabilities – 2.9% (11) Net Assets Applicable to Common Shares – 100% $ 180,685,804 Investments in Derivatives Forward Swaps outstanding at January 31, 2011: Fund Fixed Rate Unrealized Notional Pay/Receive Floating Rate Fixed Rate Payment Effective Termination Appreciation Counterparty Amount Floating Rate Index (Annualized) Frequency Date (10) Date (Depreciation) Barclays Bank PLC $ Receive 3-Month USD-LIBOR % Semi-Annually 12/23/11 12/23/35 $ Barclays Bank PLC Receive 3-Month USD-LIBOR Semi-Annually 5/25/11 5/25/40 ) JPMorgan Receive 3-Month USD-LIBOR Semi-Annually 5/05/11 5/05/40 ) $ ) Fair Value Measurements In determining the fair value of the Fund's investments, various inputs are used. These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including management's assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund's fair value measurements as of January 31, 2011: Level 1 Level 2 Level 3 Total Investments: Municipal Bonds $
